[Cite as Drakatos v. Dept. of Transp., 2011-Ohio-6575.]



                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




KYRIAKOULA DRAKATOS

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-04339-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION
FINDINGS OF FACT

        {¶1}     Plaintiff, Kyriakoula Drakatos, filed this action against defendant,
Department of Transportation (ODOT), alleging that he suffered property damage to his
car as a proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on Henderson Road in Franklin County. Plaintiff related he was traveling on
“Henderson Rd. heading East past Kenny Rd.” on March 6, 2011, at approximately
12:30 p.m. when his vehicle struck a pothole. The impact of striking the pothole caused
tire damage to plaintiff’s vehicle. In his complaint, plaintiff requested damages in the
amount of $887.83, the stated cost of replacement parts and automotive repair
expenses. The filing fee was paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the section of roadway where plaintiff’s incident occurred. In support of
the request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this
site and the City of Columbus takes care of this intersection.” Defendant submitted
documentation (Map) showing that the particular section of Henderson Road near
Kenny Road is located within the maintenance jurisdiction of the City of Columbus.
ODOT advised, “[a]s such, this section of roadway is not within the maintenance
jurisdiction of the defendant.” The site of the damage-causing incident was located in
the City of Columbus.
                                          CONCLUSIONS OF LAW
       {¶3}    R.C. 2743.10(A) provides:
       {¶4}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,        boards,    offices,    commissions,   agencies,   institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶5}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶6}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶7}    3)       R.C.    5501.31 in pertinent part states:
       {¶8}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶9}    The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




KYRIAKOULA DRAKATOS

        Plaintiff

        v.

THE OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-04339-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.

                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:
Kyriakoula Drakatos                              Jerry Wray, Director
4274 Chaucer Lane                                Department of Transportation
Columbus, Ohio 43220                             1980 West Broad Street
                                                 Columbus, Ohio 43223



7/6
Filed 8/1/11
Sent to S.C. reporter 12/20/11